                          United States District Court
                        Western District of North Carolina
                               Statesville Division

 ARTHUR EUGENE HARRIS,                   )              JUDGMENT IN CASE
                                         )
                Plaintiff                )                5:19-cv-00096-MR
                                         )
                  vs.                    )
                                         )
 ANDREW SAUL, Commissioner of            )
 Social Security,                        )
                                         )
               Defendant.                )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 9, 2020 Memorandum of Decision and Order.

                                               September 9, 2020




         Case 5:19-cv-00096-MR Document 19 Filed 09/09/20 Page 1 of 1
